Citation Nr: 1401382	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  06-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial extraschedular evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to August 1970.

This matter came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered June 2008.  This matter was originally on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.  The Board most recently remanded the case in October 2011.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In the December 2013 Appellate Brief, it was noted that the Veteran had not been employable as a regular employee since sometime in 2003 because of his PTSD but had been self employed and that business had never been good due to marked restrictions of when, where, and how he could effectively deal with his few clients.  Thus, the Veteran's request for a TDIU is part of his claim for increased compensation due to his PTSD.  
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The Board's June 2008 decision denied an initial schedular rating in excess of 50 percent.  That determination was left intact by the Court's February 2010 order vacating and remanding the extraschedular rating denial.  In October 2011, the Board found that referral for extraschedular consideration for PTSD was warranted and remanded the case for referral to either the Under Secretary for Benefits or the Director of Compensation for extraschedular consideration under 38 C.F.R. § 3.321(b).  It does appear that the process for extraschedular consideration began on December 2, 2013, when C & P review staff recommended that an extraschedular evaluation be assigned for PTSD for the period from October 22, 2003 to present.  Unfortunately, it also appears that the case was inadvertently sent back to the Board without extraschedular consideration.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to an initial evaluation in excess of 50 percent for PTSD must be referred to either the Under Secretary for Benefits or the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b).

2.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


